DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The cancellation of claims 3-7, 9-10 and addition of claims 16-21 are noted.

Priority
This application is a continuation-in-part of application no. 16/574,324 filed 09/18/2019 now U.S. Patent 11,010,120 which claims the benefit of application on. 62/735,498 filed 09/24/2018.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas McEvoy on 12/07/21.  The substance of the interview can be found on the attached interview summary paper.
The application has been amended as follows: 

Amendments to the Claims:

1 - 2.  (Previously Presented)

3 - 7.  (Canceled)

8.  (Previously Presented)

9 – 10.  (Canceled)

11 - 14.  (Previously Presented)

15.  (Currently Amended)  The graphical display of claim 17, further comprising a main microcontroller adapted to being incorporated into said printed circuit board for controlling said individual wires extending to each of said LCD segments.

16 – 21.  (Previously Presented)


Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 10/15/21, with respect to the 35 USC 103 rejection of claims 1, 2, 8 and 11-15 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the current prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-2, 8 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes 
In reference to claims 2, 8 and 11-21, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/8/21